Citation Nr: 0519813	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  94-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1966 to October 
1969, with approximately four months of additional prior 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the RO, which 
denied the veteran's claim seeking entitlement to service 
connection for a neurological disorder, claimed as peripheral 
neuropathy, due to alleged exposure to Agent Orange while in 
Vietnam.  The veteran submitted a notice of disagreement with 
that rating decision in May 1994.  In July 1994, he was 
provided with a statement of the case.  His substantive 
appeal was received in September 1994.

The Board notes that the veteran had previously claimed 
entitlement to service connection for a neurological 
disorder, claimed as Parkinson's disease, due to alleged 
exposure to Agent Orange while in Vietnam, which was denied 
by an October 1988 rating decision.  The veteran submitted a 
notice of disagreement with that rating decision in January 
1989.  In February 1989, he was provided with a statement of 
the case.  His substantive appeal was received in March 1989.  
The matter was received at the Board in October 1989 but was 
referred back to the RO pending review and revision of 
herbicide regulations.  The RO then also deferred a decision 
on the claim pending updated proposed regulations.

As noted in a June 1999 remand by the Board, the RO, in the 
currently appealed March 1994 rating decision essentially 
considered both the claimed peripheral neuropathy and the 
claimed Parkinson's disease.  Given that the veteran has 
claimed service connection for a neurological disorder, 
initially claimed as Parkinson's disease and subsequently 
claimed as peripheral neuropathy, and given that the 
veteran's claims were essentially one continuous claim for 
the same neurological disorder, the Board has simply 
characterized the veteran's claim as entitlement to service 
connection for a neurological disorder, claimed as due to 
Agent Orange exposure.  The issue has been so identified on 
the title page hereinabove.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in 
September 1997.  A transcript of his testimony is associated 
with the claims file.  

Finally, it is noted that the case was previously twice 
before the Board and was remanded to the RO in January 1998 
and June 1999 for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the case is now returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era, and is therefore presumed 
to have been exposed to herbicide agents in service.

2.  The veteran has a currently diagnosed neurological 
disorder with Parkinson-like characteristics, also referred 
to as Parkinsonism.

3.  The veteran's neurological disorder may not be 
presumptively service connected under the provisions of 38 
C.F.R. § 3.309(e).

4.  The competent and probative medical opinions of record 
have determined that the veteran's currently diagnosed 
neurological disorder is at least as likely as not due to in-
service exposure to Agent Orange. 


CONCLUSION OF LAW

With resolution of all doubt in the veteran's favor, the 
veteran's currently diagnosed neurological disorder, referred 
to as Parkinsonism and Parkinson-like syndrome, was incurred 
in service as a result of in-service herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection is warranted for 
his neurological disorder with symptomatology which mirrors 
that of Parkinson's disease, which he claims is due to in-
service herbicide exposure in the Republic of Vietnam.  

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for a neurological disorder, the Board 
finds that the provisions of the VCAA have been complied 
with.  In light of the complete grant of benefits sought on 
appeal (entitlement to service connection for a neurological 
disorder), no further evidence is necessary to substantiate 
the veteran's claim for service connection.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim for VA compensation benefits.  See 
38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  Also, further 
notice to the veteran concerning the evidence necessary to 
substantiate his claim or regarding responsibilities in 
obtaining evidence would serve no useful purpose.

II.  Factual Background

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of a neurological disorder 
of any kind.  

A review of the post-service evidentiary record reveals 
numerous medical records clearly indicating that the veteran 
has been diagnosed with a neurological disorder, although 
there has been some degree of variance in the precise nature 
of that diagnosis.  

A September 1982 private neurology consultation report 
prepared by Dr. K, indicated that the veteran was 
experiencing progressive weakness of the left side of the 
body and noted that he had a history of having polio of the 
left arm and left leg when he was age 22 months.  There was 
also a history of having served two tours of duty in Vietnam.  
Other numerous subsequent private medical records from the 
neurological offices of Dr. L as well as from a Duke 
University Medical Center doctor indicated that the veteran 
began experiencing left sided numbness in 1982 and there are 
several diagnoses of Parkinsonism shown from 1983.  At one 
time, it was thought that the veteran's neurological symptoms 
could be attributed to basal ganglia disease.  Other doctors 
noted that the veteran may not have a pure form of 
Parkinsonism, but instead, a Parkinson-plus syndrome such as 
a progressive supranuclear palsy.  

The veteran underwent a VA neurological examination in July 
1988, and he gave a history of having been exposed to dioxins 
in service.  The veteran reported symptoms to include 
slowness of movement, muscle stiffness, poor coordination, 
slurred speech, excessive salivation, muscle twitching, 
muscle cramps, tremor, and involuntary movements.  The 
examiner noted that the veteran had many features of 
Parkinson's Disease, but noted that his picture was unusual.  
First, the examiner pointed out that the veteran was young.  
Next, the examiner noted that he could never see the true 
resting tremor, and muscle tone was not significantly 
increased on testing.  On the other hand, he showed a lot of 
the variability of muscle function that one did see in 
Parkinsonism, and he could never convince himself that the 
veteran was functional.  Therefore, the examiner diagnosed a 
neurological problem that was similar to Parkinson's and may 
be a variety of such.  He further stated that he was not 
aware of the veteran's picture being seen with dioxin 
exposure, but would defer that question to those with more 
knowledge in that field.

Amongst other medical evidence of record is a July 1990 
letter from Dr. R, a PhD and toxicologist, with the State of 
North Carolina, Department of Environment, Health, and 
Natural Resources, Division of Epidemiology.  Dr. R referred 
to various scientific literature indicating a possible 
relationship between dioxin exposure and various neurological 
disorders, indicating that one cannot rule out the possible 
role of dioxin as a causal agent for various neurological 
disorders, including Parkinson's disease.  Dr. R noted that 
recent scientific literature had brought to light the 
possibility of environmental causes of neurological 
disorders, as opposed to genetic causes, and that this may be 
the reason why more young people were developing that 
disease.

Also of record is a report of Dr. R, dated February 1991 and 
titled "[veteran's name] - A Possible Association Between 
His Current Medical Problems and Exposure to Agent Orange in 
Vietnam."  This 21 page report, plus attached appendices, 
contained references to numerous scientific studies and 
literature discussing potential neurological health effects 
of dioxin exposure.  Dr. R further indicated that it did not 
appear that the veteran had true Parkinson's but instead had 
Parkinson like symptoms and based upon an evaluation of 
scientific literature, Dr. R stated that it was possible, 
indeed quite probable, that the veteran's condition may stem 
from past Agent Orange exposure.  It is noted that Dr. R's 
opinion was based upon the veteran's history of having been 
stationed in Dong Ha and Quang Tri and having been subject to 
significant amounts of Agent Orange spraying in those areas.  
Dr. R elsewhere stated that the veteran "was in an area that 
was subject to extensive Agent Orange treatment and exposure 
for an extended period of time."

In December 1991, Dr. L prepared a memorandum in which he 
notes that the sum total of all of the information provided 
by Dr. R's report suggested an association between the 
veteran's exposure to dioxin and possible development of 
neurological symptoms.

At his personal hearing before the undersigned Veterans Law 
Judge in September 1997, the veteran testified that he was in 
good health at the time he was discharged from service.  The 
veteran testified that he could find no family history of a 
neurological disorder, and that he had never had any kind of 
traumatic injuries that may have stimulated a central nervous 
system dysfunction.  Furthermore, the veteran testified that 
he never worked in any type of environment where he was 
exposed to excessive chemicals.  

Following the Board's January 1998 Remand, the veteran 
underwent a VA neurological examination in September 1998.  
It was noted that the veteran was in a wheelchair due to an 
inability to control his movements, especially on the left.  
Movements of his face were symmetric but limited in 
excursion.  He could move his tongue perhaps half of the 
normal range.  He was constantly writhing.  He had normal 
strength in the deltoids, triceps and biceps, but the testing 
was interrupted by constant twisting, as severe as the 
examiner had seen in many years.  The examiner found it 
interesting that sensation was within normal limits, 
including superficial sensation, traced figures, and 
vibration in four extremities, and joint sense in the lower 
extremities.  The provided a history of dioxin exposure in 
service.  The diagnosis was that of chronic severe 
generalized choreoathetosis with preserved reflexes, 
strength, sensation, and intellect.  The examiner 
specifically found that this was not an acute or sub-acute 
peripheral neuropathy.  It was also stated that there was a 
moderate to strong possibility that the veteran's bizarre 
movements were a result of exposure to some chemical during 
his service.

In the June 1999 remand, the Board pointed out that the 
aforementioned report of Dr. R and the most recent VA 
examination provided clear medical evidence of a current 
diagnosis of a neurological disorder, and further supported a 
nexus between the current diagnosis and chemical exposure in 
service, more specifically dioxin exposure.  However, at the 
time of the June 1999 remand, VA laws and regulations did not 
permit a presumption of exposure to Agent Orange based solely 
on having served in-country during the Vietnam Era.  As such, 
the case was remanded for development, specifically to 
determine if the veteran was likely exposed to Agent Orange 
during service in Vietnam.  

In the meantime, it was confirmed that the veteran served in 
Vietnam from April 28, 1967 to December 3, 1967 and from June 
26, 1969 to September 26, 1969.  

In March 2001, the case was referred to the VA Under 
Secretary for Health for review and preparation of a medical 
opinion.  In response, VA's Chief Public Health and 
Environmental Hazards Officer first noted that the veteran 
had documented exposure to herbicides based on Department of 
Defense records of Agent Orange spraying.  The opinion also 
noted that in its most recent report, Veterans and Agent 
Orange Update 1998, the Institute of Medicine (IOM) committee 
concluded that there was inadequate/insufficient evidence to 
determine whether an association exists between exposure used 
in Vietnam and motor/coordination dysfunction.  Parkinson's 
Disease was included in this group of disorders by the IOM.  
In light of the foregoing, the Chief Public Health and 
Environmental Hazards Officer opined that it was possible 
that the veteran's neurological disorder could be attributed 
to exposure to herbicides; however, she could not state that 
Agent Orange exposure was likely or at least as likely as not 
to be responsible.  

In response to the opinion from the Under Secretary of 
Health, the RO opined, as a result of the opinion by the 
Under Secretary, and following review of the evidence in its 
entirety, the veteran's disability was not the result of 
Agent Orange exposure.  

In a December 2001 memorandum, Dr. G, of the Washington 
Hospital Center, noted a possible etiology of the veteran's 
neurological disorder.  Dr. G noted the veteran's history of 
Parkinson-like symptoms, Parkinsonism, and the lack of a 
clearly defined neurological syndrome dating back to 1982.  

Dr. G noted that the initial medical evaluations of the 
veteran's condition performed by several neurologists seemed 
to be suggestive of a neurological syndrome that had some 
similarities to Parkinson's disease, but in some respects was 
quite different.  Dr. G found that such a neurological 
condition, initially diagnosed at a young age raised several 
questions concerning a possible etiology.  Dr. G found that 
the significant evidence provided by Dr. R strongly suggested 
that the offending agent may have been dioxin found in Agent 
Orange preparation.  Dr. G found that Dr. R's research in 
that subject provided overwhelming support of a probable 
nexus between exposure to those compounds and the 
manifestations of acute and chronic neurological damage as 
well as the myriad symptoms experienced by the veteran.  In 
conclusion, Dr. G opined that it was as likely as not that 
the highly unusual symptomatology observed in the veteran at 
an extremely young age was related to his exposures during 
service.  

In response to Dr. G's medical opinion, the Chief Officer of 
the Office of Public Health and Environmental Hazards 
prepared another opinion, in March 2002, regarding the 
possible etiology of the veteran's neurological disorder.  
The opinion noted that the most recent report from the 
National Academy of Sciences "Veterans and Agent Orange-
Update 2000" reaffirmed their earlier conclusions on the 
lack of an association between herbicide exposure and 
Parkinson's or related neurological diseases.  It was noted 
that the National Academy of Sciences further stated that in 
the future, as diagnostic accuracy for Parkinson's disease 
improved, and when herbicide exposure assessment is 
quantitated with specific biomarkers, and further research 
confirms the gene-toxicant interaction in larger prospective 
studies of Parkinson's disease, the evidence for association 
may change.  The Chief Officer of the Office of Public Health 
and Environmental Hazards found, in essence, that Dr. R's 
1991 opinion was outdated, and not supported by National 
Academy of Sciences current review of medical and scientific 
evidence.  It was noted that VA relied extensively upon the 
independent and highly credible medical and scientific 
analysis provided by the NAS in establishing associations 
between herbicide exposure and health effects in veterans.  
Therefore, she again opined that it was possible that the 
Parkinson's or Parkinson's-like disease diagnosed in the 
veteran could be related to exposure to herbicide in service.  
However, they could not state that it was as likely, or more 
likely than not, that his disease was the result of herbicide 
exposure.  

In light of the aforementioned March 2002 opinion, the RO 
found that there was no reasonable possibility that the 
veteran's Parkinson's or Parkinson's-like disease resulted 
from exposure to herbicides in service.  

After the case was returned to the Board, the Board 
determined that an Independent Medical Opinion might be 
useful in determining the likely etiology of the veteran's 
neurological disability.  

In the meantime, both Dr. R and Dr. G responded to the March 
2002 opinion by the Under Secretary of Health.  Dr. R 
provided a lengthy report nearly 25 pages long noting a more 
likely than not association between the veteran's current 
medical problem and exposure to Agent Orange during service 
in Vietnam.  In essence, the report finds an environmental 
link to Parkinson-like symptoms illustrated by numerous 
physicians in medical and scientific literature cited to by 
Dr. R in his report.  Moreover, Dr. R noted that the National 
Academy of Sciences, in their report "Veterans and Agent 
Orange-Update 2002, were in general agreement with the 
information presented in his report.  Dr. R concluded that 
because the evidence shows that the veteran was directly 
exposed to Agent Orange, and because the new medical peer-
reviewed literature evidence presented in the report and the 
strength of the individual epidemiological studies relating 
the veteran's exposure to Agent Orange in Vietnam, it was 
more likely than not that the Vietnam exposure to Agent 
Orange is responsible for his present medical condition; and 
that the new and existing information in the report, more 
likely than not links the veteran's Agent Orange exposure to 
his current neurological problems.  

In a January 2005 response to the Board's request for an 
independent medical opinion, a doctor from the Washington 
University School of Medicine noted that he reviewed the 
medical record and did not feel that he could render an 
opinion regarding the relationship between the veteran's 
exposure to Agent Orange and his Parkinsonion syndrome with 
the available information.  The doctor noted that he would 
have to perform a history and examination of the veteran to 
determine the likely cause of his Parkinsonism.  

Dr. G noted that the evidence indicated that the veteran was 
exposed to Agent Orange during service, and also noted Dr. 
R's more recent medical data supporting a strong association 
between dioxins and subsequent manifestations of acute and 
chronic neurological damage as well as the myriad symptoms 
experienced by the veteran.  Dr. G therefore concluded that 
the additional data gave further support to the case, and 
opined that it was as likely as not that the highly unusual 
symptomatology observed in the veteran at an extremely young 
age is related to his Agent Orange exposure during service.  


III.  Legal Criteria and Analysis

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2004).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
a disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2004).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2004).  The Board notes 
that in June 2003, 38 C.F.R. § 3.307(a)(6)(iii) was amended 
to expand the presumption of exposure to herbicides to 
include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  See 68 Fed. Reg. 34539, 34541 
(June 10, 2003).  Thus, the veteran is presumed to have been 
exposed to herbicides because he served in Vietnam during the 
Vietnam era.

Despite the presumption of in-service herbicide exposure in 
Vietnam, the Board is not in a position to grant service 
connection for the veteran's neurological disorder on a 
presumptive basis as due to herbicide agent exposure, as the 
veteran's neurological disorder, manifested by Parkinson-like 
symptomatology, did not "[appear] within weeks or months of 
exposure to a herbicide agent and [resolve] within two years 
of onset."  38 C.F.R. § 3.309(e), Note 2.  However, in the 
case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a veteran was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure even if the disability in question was 
not among conditions enumerated under the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, the 
presumption not being the sole method for showing causation.

Hence the veteran may establish service connection for a 
neurological disorder by presenting evidence establishing 
that it is at least as likely as not that his neurological 
disorder, also referred to as Parkinsonism and Parkinson-like 
symptoms, was caused by his presumed in-service herbicide 
agent exposure.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the medical evidence of record tends to support 
the veteran's assertions that his neurological disorder was 
caused by in-service herbicide exposure.  More specifically, 
the medical opinions of Drs. L, R, and G have found an 
association between the veteran's unusual neurological 
disability and exposure to Agent Orange in service.  These 
doctors have repeatedly noted the unusual symptomatology, 
similar to, yet different in some respects, from Parkinson's 
Disease.  These doctors have also repeatedly noted that the 
onset of the veteran's symptoms at a young age was unique, 
supporting the notion that exposure to herbicides during 
service as likely as not led to the veteran's neurological 
disorder.  Furthermore, Dr. R, who specializes in toxicology, 
provided a complete rationale for his opinion, providing a 
report of extensive research which cited multiple medical and 
scientific data.  

Moreover, the VA physicians who examined the veteran during 
the pendency of this appeal also provided opinions that it 
was at least as likely as not that the veteran's presumed in-
service herbicide exposure led to the current neurological 
disorder.  

The Board is mindful that VA's Chief Public Health and 
Environmental Hazards Officer provided opinions in 2001 and 
2002 in which she stated that there was 
inadequate/insufficient medical/scientific evidence to 
determine whether an association existed between exposure to 
herbicides and neurological dysfunction.  She also noted that 
Dr. R's 1991 opinion was based on outdated research.  

However, Dr. R provided a second opinion noting a likely 
association between the veteran's in-service herbicide 
exposure and his neurological disorder, based on updated 
scientific and medical information.  

In sum, several private and VA doctors have found an as 
likely as not association between the veteran's in-service 
herbicide exposure and his current neurological disorder.  
Although VA's Chief Public Health and Environmental Hazards 
Officer could not state that it was at least as likely as not 
that the veteran's neurological disorder was caused by in-
service herbicide exposure, she did state that it was 
possible.  

In light of the foregoing, the Board finds that the 
preponderance of the competent and probative evidence 
supports the veteran's claim because all of the opinions of 
record find either that it is possible, or at least as likely 
as not, that the veteran's neurological disorder resulted 
from in-service herbicide exposure.  In the absence of clear 
contrary medical evidence, the opinion of the Chief Officer 
of the Office of Public Health and Environmental Hazards, 
coupled with the multiple positive opinions by Drs. L, R, G 
and the VA doctors, provide a preponderance of the evidence 
supporting the claim for entitlement to service connection 
for a neurological disorder, referred to as Parkinsonism and 
Parkinson-like syndrome.  Accordingly, a grant of service 
connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).


ORDER

Service connection for a neurological disorder, referred to 
as Parkinsonism and Parkinson-like syndrome, is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


